—Determination of respondent Police Commissioner, dated October 5, 1992, which dismissed petitioner from his position as a New York City police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Beverly Cohen, J.], entered July 2, 1993) is dismissed, without costs.
Petitioner’s false statements along with, inter alia, the testimony of respondent’s witnesses, constitute "substantial evidence” in support of the determination to dismiss petitioner from his employment with the Police Department. We note that the punishment of dismissal, under the circumstances, was warranted (see, Matter of Segrue v City of Schenectady, 76 NY2d 758, 759).
We have considered all other issues and find them to be meritless. Concur—Ellerin, J. P., Wallach, Ascb, Nardelli and Tom, JJ.